PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,695,588
Issue Date: 2017 Jul 4
Application No. 15/196,388
Filing or 371(c) Date: 29 Jun 2016
Attorney Docket No. 3H07.1-428/02-403-US-H 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e) filed May 30, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 9,695,588 on July 4, 2017. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

With the initial petition filed May 21, 2021, petitioner submitted the $2,100 petition fee, a proper ADS, a proper statement of unintentional delay, two completed Certificate of Correction forms, and two fee payments of $160.00 for the certificate(s) of correction fee(s).1  Additionally, applicant provided, with the initial petition filed May 21, 2021, an adequate statement of unintentional delay and an adequate explanation that the entire delay was unintentional. The benefit claims have been corrected in the intermediate application.



37 CFR 1.78(e) requires a statement that the entire delay between the date the benefit claim was due and the date the benefit claim was filed was unintentional. The statement provided with the petition varies from the required language but is being treated as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed nonprovisional application, accompanies this decision on petition.  


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for Certificate of Correction(s) in accordance with this decision. It is noted that applicant submitted the request as two separate requests for certificate of correction filed May 21, 2021. The Certificates of Correction Branch is directed to act on both requests for certificates of correction.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt



    
        
            
        
            
    

    
        1 A draft Certificate of Correction correcting the relationship between the applications was filed May 21, 2021. A draft Certificate of Correction correcting the type of relationship was separately submitted, also on May 21, 2021. Two certificate of correction fees were also filed May 21, 2021. A copy of the draft Certificate of Corrections was resubmitted May 30, 2021.